IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,528, AP-76,529 & AP-76,530


EX PARTE JOHN DEWAYNE WILLIAMS, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 114-0329-09, 114-0330-09 & 114-0331-09 

IN THE 114TH DISTRICT COURT
FROM SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of robbery and one count of aggravated robbery. He was sentenced to imprisonment for thirty years
on each robbery count and life on the aggravated robbery count.
	Applicant contends that he was denied his right to appeal. The trial court determined that
appellate counsel did not receive timely notice of his appointment and recommended that we grant
relief. We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of
the judgments of conviction in Cause Nos. 114-0329-09, 114-0330-09, and 114-0331-09 from the
114th Judicial District Court of Smith County. Applicant is ordered returned to that time at which
he may give written notices of appeal so that he may then, with the aid of counsel, obtain meaningful
appeals. All time limits shall be calculated as if the sentences had been imposed on the date on which
the mandate of this Court issues. We hold that, should Applicant desire to prosecute appeals, he must
take affirmative steps to file written notices of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered: April 6, 2011
Do Not Publish